BRICKELL, C. J.
It is only a party or privy, prejudiced by a judgment or a decree, who can prosecute an appeal, or a certiorari, for its reversal; and the principle applies as well to judgments rendered by justices of the peace as to judgments rendered by a superior tribunal. Nor can an appeal be prosecuted from any other than a final judgment, rendered by a justice of the peace. And if an appeal is prosecuted from any other than such judgment, it is the duty of the court, ex mero motu, to repudiate it.
It is too plain for argument, that whatever may be the *37right or title of White, to the cotton, on which the attachment of the appellant against Houtz was levied, that he is neither a party or privy to that suit, and is without right to intermeddle in its prosecution or defense ; or to appeal from the judgment which may have been rendered therein. There is no other judgment to support the certiorari than that against Houtz, and to that judgment White was a stranger.
If there was a contest before the justice, as to the validity of White’s claim to the cotton, it was irregular and unauthorized. No judgment was or could have been rendered, which would bar White from asserting his claim in an appropriate mode. That mode he may have been pursuing; but whether he was pursuing it or not is immaterial. The law can not tolerate the possible anomaly to which it would give rise — if the certiorari was entertained — the prosecution of two suits for the same cause — the one in a court of original, and the other in a court of appellate jurisdiction. The motion to dismiss the certiorari ought to have prevailed. It is not necessary to consider any other question, as this must be decisive of the case.
Reversed and remanded.